IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: S.M., JR. A MINOR               : No. 102 WAL 2015
                                       :
                                       :
PETITION OF: T.M., BIRTH MOTHER        : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court


IN RE: M.M., A MINOR                   : No. 103 WAL 2015
                                       :
                                       :
PETITION OF: T.M., BIRTH MOTHER        : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court


IN RE: P.M., A MINOR                   : No. 104 WAL 2015
                                       :
                                       :
PETITION OF: T.M., BIRTH MOTHER        : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 9th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.